IN THE SUPREME COURT OF THE STATE OF DELAWARE

SHELTON MOORE,                            §
                                          §   No. 588, 2014
      Defendant Below,                    §
      Appellant,                          §
                                          §   Court Below—Superior Court
      v.                                  §   of the State of Delaware,
                                          §   in and for New Castle County,
STATE OF DELAWARE,                        §   Cr. ID No. 0710030594
                                          §
      Plaintiff Below,                    §
      Appellee.                           §

                           Submitted: January 27, 2015
                            Decided: January 29, 2015

                                        ORDER

      This 29th day of January 2015, it appears to the Court that:

      (1)     On October 28, 2014, the appellant filed an amended notice of appeal

from a Superior Court order denying his motion for credit for time previously

served.     The appellant’s opening brief and appendix were due on or before

December 12, 2014.

      (2)     On December 15, 2014, the Chief Deputy Clerk sent a notice of brief

delinquency to the address provided by the appellant. On December 30, 2014, the

Chief Deputy Clerk issued a Supreme Court Rule 29(b) notice, by certified mail,

directing the appellant to show cause why this appeal should not be dismissed for

his failure to file an opening brief and appendix. The notice to show cause was

sent again, by first class mail, to the appellant.
      (3)   The appellant has failed to respond to the notices to show cause and

still has not filed an opening brief. Under these circumstances, dismissal of this

appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the within appeal is DISMISSED.

                                     BY THE COURT:



                                     /s/ Karen L. Valihura
                                            Justice




                                        2